DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. Applicant’s submission of a response on 12/21/2020 has been received and considered. In the response, Applicant amended claims 2, 10 and 19. Therefore, claims 2 - 19 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 – 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McNitt et al. (US Pub. No. 2002/0114493 A1). 
As per claim 2, McNitt et al. discloses an information processing apparatus, comprising: receive sensor information from an imaging unit (see Fig. 2 and [0026]); determine event 
As per claim 3, McNitt et al. discloses the sensor information comprises information that provides an indication of a user behavior (the capture images can allow the user to analysis their swing to determine proper and improper swing behavior, see [0066]).
As per claim 4, McNitt et al. discloses the predetermined event includes a start time and an end time of a play event (See [0038] – [0040]).
As per claim 5, McNitt et al. discloses the play event comprises user movement associated with a sport activity (golf swing, see Fig. 7).
As per claim 6, McNitt et al. discloses the processor determines at least one of imaging start or imaging end where the play image comprises a moving image (see [0038] – [0040]).

As per claim 8, McNitt et al. discloses the processor controls a plurality of imaging units to capture the play image based on the predetermined event such that one of the plurality of imaging units captures the play image based on an angle of the one of the plurality of imaging units and the predetermined event (video recording device simultaneously record video information of a swing from different angles, see [0058] and Fig. 7). 
As per claim 9, McNitt et al. discloses the processor controls a plurality of imaging units to capture a plurality of play images based on the predetermined event and selects the play image from the plurality of play images based on an angle of the one of the plurality of imaging units and the predetermined event (see [0064] – [0065]).

As per claim 19, the instant claim is a non-transitory recording medium in which corresponds to the apparatus of claims 1. Therefore, it is rejected for the reasons set forth above. 
 
 Response to Arguments
Applicant's arguments filed on 11/10/2020 have been fully considered but they are not persuasive. Regarding Applicant’s argument on p. 6 – 7 that McNitt does not disclose chapter information corresponding to a detected event to the play image captured by the imaging unit based on the event information. McNitt discloses the video recording devices simultaneously record video information of a swing from different angles and the video frame analysis information and the positional measurement analysis information are synchronized such that each frame sample of video data corresponds to a measurement sample of position elements of the golfer's swing. The Examiner interprets the recording video information of the different segments of the golfer’s swing as different chapters of the golfer’s swings to allow them to analysis their swing during different events. Therefore, the 35 USC 102 rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715